     Case 7:20-cv-00226-WLS Document 1-2 Filed 11/10/20 Page 1 ofLOWNDES
                                                                   4     COUNTY, GEORGIA
                                                                            Lowndes County - Superior Court
                                                                                                 2020CV1115
                                                                                           8/11/2020 1:24 PM
                                                                                               Beth C. Greene
                                                                       Clerk of Superior State Juvenile Courts
                                                                                   Reviewed by: Stacy Barrett
              IN THE SUPERIOR COURT OF LOWNDES COUNTY

                               STATE OF GEORGIA

LINDA KAY SMITH,
                                                    CIVIL ACTION
       Plaintiff,

v.                                                  FILE NO.: 2020CV1115

BELK, INC., D/B/A BELK,

       Defendant.



        COMES NOW, Plaintiff, by and through her attorney at law, and files this

her Complaint and shaves this Honorable Court as follows:



       This is a re-filed lawsuit pursuant to O.C.G.A. § 9-2-61. This lawsuit was

originally filed in in the Superior Court of Lowndes County, Georgia, under Civil

Action #2017CV0154 and was filed on February 2, 2017. The date of the injury

was on or about February 14, 2015. This lawsuit was originally filed within the

Statute of Limitations. A Dismissal Without Prejudice was filed on February 24,

2020 in the Superior Court of Lowndes County, Georgia, under Civil Action

#2017CV0154. It is being re-filed on August 11, 2020. This lawsuit is based

upon substantially the same cause of action as the prior lawsuit involving Linda

Kay Smith v. Belk, Inc. d/b/a Belk. The prior lawsuit in this case was dismissed

on February 24, 2020. It was not dismissed on the merits. This lawsuit is being




                       LINDA KAY SMITH v. BELK, INC., D/B/A BELK
                          In the Superior Court of Lowndes County
                                      State of Georgia
                                          Complaint
                                         Page 1 of 4
    Case 7:20-cv-00226-WLS Document 1-2 Filed 11/10/20 Page 2 of 4



re-filed within six (6) months of the Dismissal Without Prejudice which was filed

on February 24, 2020.

                                            ~

       Belk, Inc., d/b/a Belk, hereinafter referred to as "Defendant" ïs a foreign

profit corporation, which is authorized to and does transact business within the

State of Georgia.

                                            3.

    Defendant owns and operates a department store located at 1181 N. St.

Augustine Road, Valdosta, Lowndes County, Georgia, and is subject to the

jurisdiction of this Honorable Court.

                                           C!

    Jurisdiction and venue are proper in this Court.

                                            ~.


    Service of process may be perfected upon Defendant by serving its

registered agent, National Registered Agents, Inc., 289 S. Culver Street,

Lawrenceville, Gwinnett County, Georgia, 30046.

                                           C~

    On or about February 14, 2015, Plaintiff was an invitee/patron of Defendant's

department store.

                                           7.

    On or about that date, an improperly, negligently placed display platform in

an aisle of the department store caused Plaintiff to trip and fall to the ground.

                        LINDA KAY SMITH v. BELK, INC., D/B/A BELK
                           In the Superior Court of Lowndes County
                                       State of Georgia
                                           Complaint
                                          Page 2 of 4
    Case 7:20-cv-00226-WLS Document 1-2 Filed 11/10/20 Page 3 of 4




        The proximate cause of Plaintiff's injuries was solely the negligence of the

Defendant.

                                               ~

       As a result of the negligence of Defendant, Plaintiff has suffered serious

bodily injury.

                                              10.

       As a result of the injuries and negligence of Defendant, Plaintiff has

suffered past, present and will in the future suffer pain therefrom.

                                              11.

    Plaintiff has incurred medical bills as a result of the Defendant's negligence.

                                              12.

    Plaintiff's injuries are permanent and continuing in nature and Plaintiff will

suffer losses and impairment in the future.

                                              13.

    All damages suffered by Plaintiff are the direct and proximate result of the

Defendant's negligent acts.

    WHEREFORE, Plaintiff prays as follows:

       a.        That process issue as provided by law;

       b.        Atrial by jury;

       c.        Judgment against the Defendant for medical bills, and pain and

                 suffering in an amount to be determined by the

                           LINDA KAY SMITH v. BELK, INC., D/B/A BELK
                              In the Superior Court of Lowndes County
                                          State of Georgia
                                              Complaint
                                             Page 3 of 4
    Case 7:20-cv-00226-WLS Document 1-2 Filed 11/10/20 Page 4 of 4



             enlightened conscience of the jury;

      d.     Judgment against Defendant for reasonable attorney's fees and all

             costs of this action;

      e.     Such other and further relief as this Court may deem just and

             proper.

      This the 10t" day of August 2020.

                                                    JOD11~D               , LLC



                                                      • ~ r~~: : ►~_
                                                    State B r N .: 573552
P.O. Box 6010                                       Dillon P. Ha son
Valdosta, Ga. 31603-6010                            State Bar o. 883590
Phone (229) 247-0386                                Attorneys for Plaintiff
Fax (229) 469-6735
petermanlawoffice(cr~.yahoo.com
dhanson.petermanlaw(a7gmail.com




                       LINDA KAY SMITH v. BELK, INC., D/8/A BELK
                          In the Superior Court of Lowndes County
                                      State of Georgia
                                          Complaint
                                         Page 4 of 4
